DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains a reference paragraph in line 1 which should be deleted.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 2, “comprising;” should apparently read --comprising:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 7 recites the limitation "the amount sufficient to induce improved sperm function”.  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 2, it is unclear if “one or more sperm function” is the same as or different than “sperm function” recited at line 7 of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visconti et al. (WO 2017/173391).  Regarding claim 1, Visconti et al. Media”).  Regarding claim 5, the method comprises the step of cryopreserving the mammalian sperm provided by step (b) prior to use in the assisted reproductive procedure (page 12, second paragraph; and page 15, last paragraph).  Regarding claim 6, the assisted reproductive procedure comprises in vitro fertilization of an egg by the mammalian sperm provided by step (b) to generate an  by density gradient centrifugation, swim up, or microfluidics (page 4, fourth full paragraph). Regarding claim 20, the incubating under energy depletion conditions of step (a) is for at least 10 min (page 8, second full paragraph).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (WO 2017/173391) in view of Truong et al. (U.S. Pub. No. 2019/0136182).  Regarding claim 4, Visconti discloses the invention as claimed, see rejection supra; however Visconti fails to disclose the fertilization medium is human tubal fertilization medium.  Truong et al. (hereinafter Truong) teaches various culture media, appropriate for use in artificial fertilization techniques, such as culturing of gametes, fertilizing oocytes with sperm and/or culturing of an embryo [0018].  Truong further discloses that such fertilization media may include human tubal fluid (HTF) ([0077]-[0080]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a culture medium such as HTF as taught by Truong, in a method for preparing sperm for assisted reproductive purposes as suggested by Visconti, as Visconti necessitates the use of fertilization media  (“media” – Media”) and Truong teaches various fertilization media, such as HTF, would be appropriate for assistive reproductive technologies such as IVF ([0077]-[0080]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (WO 2017/173391) in view of Brothers (U.S. Patent No. 6,372,493).  Regarding claim 19, Visconti discloses the invention as claimed, see rejection supra; however Visconti fails to disclose wherein the method is performed at an osmolality ranging from 200-280 mOsm/kg.  Brothers teaches methods for establishing media suitable for further use in artificial reproductive methods (col. 3, lines 51-58), wherein cells are to be placed in an environment which mimics that of an in vivo environment (col. 8, lines 60-62) wherein such an environment has an osmolality most preferably in the range of 270 mOsm to about 275 mOsm (col. 8, lines 58-67 – col. 9, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a method for artificial reproductive assistance as taught by Visconti, at an osmolality ranging from 200-280 mOsm/kg as suggested by Brothers, as Visconti recognizes the need for an environment which facilitates fertilization (pages 1-2) and Brothers teaches that an environment which mimics that of an in vivo environment has an osmolality most preferably in the range of 270 mOsm to about 275 mOsm (col. 8, lines 58-67 – col. 9, lines 1-6).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 5 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-17, 19 and 20 of U.S. Patent No. 10,470,798. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a method for preparing a mammalian sperm for use in an assisted reproductive procedure, the method comprising: (a) incubating the mammalian sperm under energy depletion conditions for a time suitable to generate a potentiated mammalian sperm; and (b) providing the potentiated mammalian sperm from step (a) with an effective amount of a first energy source and a second energy source in a serial manner, wherein the effective amount is the amount sufficient to induce improved sperm function, and wherein the mammalian sperm provided by step (b) is suitable for use in the assisted reproductive procedure.
Claims 1 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 10,603,075. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a method for preparing a mammalian sperm for use in an assisted reproductive procedure, the method comprising: (a) incubating the mammalian sperm under energy depletion conditions for a time suitable to generate a potentiated mammalian sperm; and (b) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791